         Case 1:19-cr-00373-PGG Document 214 Filed 01/27/20 Page 1 of 3
                                          U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      January 27, 2020

BY ECF

The Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Michael Avenatti,
               S1 19 Cr. 373 (PGG)

Dear Judge Gardephe:

        The Government respectfully submits this letter pursuant to the Court’s order dated
January 22, 2020, directing the Government to describe any anticipated testimony by
Professor Nora Engstrom in the Government’s case-in-chief in light of the Court’s ruling of earlier
that day. (Dkt. No. 194.)

        Consistent with the Court’s ruling at the January 22, 2020 conference (Transcript of
January 22, 2020 Conference (Dkt. No. 205-2 (“Tr.”)) at 46:23-47:4), the Government believes
that the remaining appropriate scope of Professor Engstrom’s testimony concerns, in short, the
degree to which the duties and rules applicable to an attorney licensed by the State of California—
the contours of which will be described to the jury by the Court, not an expert—are made known
to such an attorney, or as Court put it, the issue of “notice” (id. at 46:23). The Government expects
that Professor Engstrom would testify with respect to this point, in sum, as follows.

        Because lawyers have special knowledge, training, access, and responsibilities, and often
are called upon to assist people in a time of need or when they are emotional, the law has long
imposed on lawyers certain duties and responsibilities, including, first and foremost, a duty of
loyalty, and duties of confidentiality and communication. Those duties have existed for hundreds
of years, predate the development of written rules of professional responsibility, and are made
known to lawyers and law students in a variety of ways:
         Case 1:19-cr-00373-PGG Document 214 Filed 01/27/20 Page 2 of 3
Honorable Paul G. Gardephe
United States District Judge
January 27, 2020
Page 2

    •   The American Bar Association (“ABA”) has required, for more than 40 years, that,
        to be an accredited law school, the school must require students to take a least one
        course in professional responsibility and legal ethics. 1

    •   In order to be licensed to practice law, referred to as becoming member of the
        “Bar,” an individual must pass an exam, referred to as the “Bar Exam,” which varies
        by state. In California, that exam has been and remains at least two days long, and
        has long included questions on ethics and professional responsibility, including
        with respect to both the ABA’s model rules of professional responsibility and
        California-specific rules and statutes. 2

    •   To be admitted to the Bar, including in California, an individual must also take and
        pass the Multistate Professional Responsibility Examination (commonly known as
        the “MPRE”), which measures “knowledge and understanding of established
        standards    related     to    the     professional     conduct     of     lawyers.”
        http://www.ncbex.org/exams/mpre/.

    •   With few exceptions (such as for elected officials of California), all attorneys who
        are actively practicing law in California must complete ongoing legal training,
        called Minimum Continuing Legal Education (“MCLE”). Twenty-five hours of
        MCLE are required every three years. These hours must include at least four on
        ethics. Attorneys are required to report their training to the State Bar every three
        years.

    •   The California Bar publicly publishes the current California Rules of Professional
        Conduct, which went into effect on November 1, 2018, on its website. 3

       Based on the foregoing, Professor Engstrom will testify that the existence and
nature of the duty of loyalty, and the duties of confidentiality and communication, is
generally known within the legal profession.


1
    See ABA Standards and Rules of Procedure for Approval of Law Schools (“Standards”),
Program of Legal Education, Section 302 (“A law school shall establish learning outcomes that
shall, at a minimum, include competency in . . . Exercise of proper professional and ethical
responsibilities   to    clients    and     the     legal     system[.]”),    available     at
https://www.americanbar.org/content/dam/aba/administrative/legal_education_and_admissions_t
o_the_bar/standards/2019-2020/2019-2020-aba-standards-chapter3.pdf; see also Standards
Archives,                                                                                   at
https://www.americanbar.org/groups/legal_education/resources/standards/standards_archives/.
2
    See http://www.calbar.ca.gov/Admissions/Examinations.
3
   See      http://www.calbar.ca.gov/Attorneys/Conduct-Discipline/Rules/Rules-of-Professional-
Conduct.
        Case 1:19-cr-00373-PGG Document 214 Filed 01/27/20 Page 3 of 3
Honorable Paul G. Gardephe
United States District Judge
January 27, 2020
Page 3

                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney

                                    By:   s/ Daniel C. Richenthal
                                          Matthew D. Podolsky
                                          Daniel C. Richenthal
                                          Robert B. Sobelman
                                          Assistant United States Attorneys
                                          (212) 637-1947/2109/2616

cc:    (by ECF)

       Counsel of Record
